Citation Nr: 9905909	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an increased rating for service-connected 
folliculitis, currently evaluated 10 percent disabling. 

4.  Entitlement to an increased (compensable) rating for 
dermatophytosis with onychomycosis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1968, and from November 1968 to November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 RO decision which, in pertinent part, 
determined that new and material evidence had not been 
presented sufficient to reopen a claim for service connection 
for hypertension, denied service connection for diabetes 
mellitus, denied an increase in a noncompensable rating for 
folliculitis, and denied an increase in a noncompensable 
rating for dermatophytosis of the feet with onychomycosis.  A 
personal hearing was held before an RO hearing officer in 
June 1997.  In a November 1997 decision, the RO assigned an 
increased 10 percent rating for folliculitis, and the appeal 
for an even higher rating for that condition continues.

The present Board decision addresses the issue of service 
connection for diabetes mellitus.  The issues of whether new 
and material evidence has been presented sufficient to reopen 
a claim for service connection for hypertension, and 
entitlement to increased ratings for folliculitis and 
dermatophytosis of the feet with onychomycosis, are addressed 
in the remand portion of this decision.



FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for diabetes mellitus.


CONCLUSION OF LAW

The veteran's claim for service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1962 to August 
1968, and from November 1968 to November 1971.  

A review of his service medical records shows that at a June 
1962 medical examination performed for enlistment purposes, 
the veteran's endocrine system was listed as normal.  On 
medical examination performed for separation purposes in 
November 1971, the veteran's endocrine system was listed as 
normal.  In a report of medical history completed in November 
1971 in conjunction with the separation medical examination, 
the veteran denied a history of sugar or albumin in the 
urine.  Service medical records are negative for diabetes 
mellitus.

Private medical records dated in January 1972 from Montefiore 
Hospital reflect that on follow-up examination after a 
gonorrhea culture, the veteran denied a history of diabetes 
mellitus.  The diagnostic impression was healthy male, rule 
out goiter.  At a June 1972 VA general medical examination, 
the endocrine system was found to be normal.

Service medical records from the veteran's period of service 
in the Reserve show that on medical examination performed in 
October 1974, his endocrine system was listed as normal.  On 
medical examination performed in November 1975, his endocrine 
system was listed as normal.  In a report of medical history 
dated in November 1975, the veteran denied a history of sugar 
or albumin in the urine.  On annual Army Reserve medical 
examination performed in September 1982, his endocrine system 
was listed as normal. 

The first post-service medical record reflecting treatment 
for diabetes mellitus is dated in 1994.  A November 1994 VA 
outpatient treatment record indicates that the veteran 
presented with complaints of right flank pain and frequent 
urination; the diagnostic impressions were adult onset 
diabetes mellitus and gastrointestinal bleeding.  A December 
1995 VA treatment note indicates that the veteran had new-
onset non-insulin-dependent diabetes mellitus, diagnosed in 
November 1994.  Subsequent VA medical records reflect 
treatment for diabetes mellitus.

In June 1995, the veteran submitted a claim for service 
connection for diabetes mellitus.

Private medical records from Primary Care Health Services 
dated from June 1996 to August 1996 reflect treatment for 
diabetes mellitus.

At a December 1996 VA examination, the examiner noted that 
the veteran had been diagnosed with diabetes mellitus one 
year previously.  The diagnosis was history of non-insulin 
diabetes mellitus diagnosed recently, currently on oral 
agents.

A June 1997 treatment record from the Western Pennsylvania 
Hospital shows that on admission for cystoscopy, the veteran 
reported that he was diagnosed with diabetes mellitus in 
November 1996.

At a June 1997 RO hearing, when asked why he believed his 
current diabetes mellitus was incurred in service, the 
veteran testified, "I can't [say] that I did pick it up 
while I was in the service.  This is something that was 
diagnosed later."  His representative then asked him if he 
felt diabetes mellitus was linked to service, and he replied, 
"There is a possibility, yes."

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for diabetes mellitus 
which he asserts was incurred during military service.   His 
claim presents the threshold question of whether he has met 
his initial burden of submitting evidence to show that his 
claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no duty on the part of the VA to assist him with his claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  For the veteran's 
claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records are negative for a diagnosis of 
diabetes mellitus.  His last period of active duty ended in 
November 1971.

There are no medical records showing diabetes mellitus in the 
first year following separation from active duty service, to 
a compensable degree (for presumptive service incurrence) or 
otherwise, and the first post-service medical record showing 
diabetes mellitus is dated in 1994, approximately 23 years 
after separation from service.  VA medical records show that 
the veteran was diagnosed with new-onset diabetes mellitus in 
November 1994.  There is no medical evidence linking this 
condition to service.  The veteran has not presented medical 
evidence linking diabetes mellitus to service; without such 
competent evidence of linkage, the claim is not well 
grounded.  Caluza, supra.

At his June 1997 RO hearing, the veteran stated that his 
diabetes mellitus was not incurred in service but was 
diagnosed much later, and then said that it was "possible" 
that it was linked to service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology, and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Since the veteran has not met his initial burden of 
presenting medical evidence of causality for a well-grounded 
claim for service connection for diabetes mellitus, his claim 
must be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The veteran claims that he incurred hypertension during 
service, and asserts that he was treated for hypertension in 
either 1971 or 1972 at the Johns Hopkins Hospital (JHH).  The 
RO should contact the veteran and attempt to obtain records 
of such treatment and any post-service medical evidence of 
treatment of hypertension within one year after separation 
from service.  38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the claims for increased rating for 
folliculitis and dermatophytosis of the feet with 
onychomycosis, the Board notes that the most recent VA 
examination of these conditions was conducted in September 
1994.  The veteran asserts that such conditions have worsened 
since the last VA examination.  Given that it has been over 
four years since the last VA examination, and considering the 
allegations of a worsened condition, a current examination is 
warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Any 
recent treatment records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Therefore, these issues are REMANDED to the RO for the 
following development:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for hypertension within one 
year after separation from service, and 
all sources of VA and non-VA treatment 
for folliculitis or dermatophytosis of 
the feet with onychomycosis since June 
1997.  

The RO should then obtain copies of the 
related medical records (which are not 
already associated with the file), and 
such records should be added to the 
claims folder.  In particular, the RO 
should attempt to obtain medical records 
from JHH concerning hypertension in the 
early 1970s.

2.  The RO should have the veteran 
undergo a VA dermatological examination 
to determine the severity of the service-
connected folliculitis and 
dermatophytosis of the feet with 
onychomycosis.  The claims folder should 
be made available to and reviewed by the 
doctor in conjunction with the 
examination.

Following completion of the above development, the RO should 
review the application to reopen a claim for service 
connection for hypertension, and the claims for increased 
ratings for folliculitis (rated 10 percent) and 
dermatophytosis of the feet with onychomycosis (rated 
noncompensable).  If the claims remain denied, then a 
supplemental statement of the case should be issued to the 
veteran and his representative, and they should be given an 
opportunity to respond.  Then, the case should be returned to 
the Board for further appellate review.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

